Exhibit NEWS RELEASE Presstek Regains NASDAQ Compliance; Announces Delay in 2007 Form 10-K Filing HUDSON, N.H., March 4, 2008 Presstek, Inc. (Nasdaq: PRST) today announced that the Company has received a determination from The NASDAQ Stock Market indicating that, based upon the filing of the Company’s Form 10-Q for the period ended September 29, 2007 with the Securities and Exchange Commission (“SEC”) on February 15, 2008, the Company has evidenced full compliance with NASDAQ’s filing requirement and all other requirements for continued listing on The NASDAQ Global Market.Accordingly, the Company’s securities will continue to trade on The NASDAQ Global Market. The Company also announced that the extensive work efforts required during the latter part of 2007 to complete the Company’s previously disclosed financial and business process reviews and file the third quarter 2007 Form 10-Q, have resulted in the delayed filing of its annual report on Form 10-K for the year ended December 29, 2007 with the SEC.As previously announced, the Company expects charges of $1 to $2 million in the fourth quarter relating to the previously disclosed reviews as well as certain product warranty costs. The Company has not yet announced the date it expects to report fourth quarter financial results. “It’s disappointing that the effort required to complete our business reviews has challenged our ability to meet SEC reporting timelines, but these reviews were essential to establishing a solid basis for future reporting,” commented Presstek’s Executive Vice President and Chief Financial Officer, Jeff Cook. “The delay in filing our Form 10-K is due solely to our late start in closing Q4 2007 financial records, and is not related to any new findings or issues. About
